EXHIBIT 99.1 Asure Software Reports 2013 Second Quarter Financial Results Exceeding Expectations · · · Second quarter EBITDA*, excluding one-times*, was $1.15 million vs. guidance range of $900,000 to $1.1 million Second quarter revenue of $6.3 million vs. guidance range of $6.2 to $6.5 million Second quarter net loss per share, excluding one-times* was $(0.06) AUSTIN, Texas, August 14, 2013 (GLOBE NEWSWIRE) Asure Software, Inc. (Nasdaq:ASUR), a leading provider of workplace management software, announced results for the second quarter ended June 30, 2013. Q2 Strategic Highlights · Executed on our “Land and Expand” customer cross selling strategy for both AsureSpace and AsureForce solutions; Q2 brought expanded contracts with several key customers such as Staples, Federal Reserve, and Moody’s Corporation. Asure’s “Land & Expand” strategy continues to be successful in increasing customer profitability and retention with innovative, trusted solutions. · Launched the new release of AsureSpace Workspace Manager 4.5, which brings global customers expanded features for complex meeting types. This new functionality allows our customers to more easily gather booking data and work with complex recurring and guest service requirements. · Fully deployed AsureForce® GeoPunch™, our time & labor management mobile facial recognition solution. Using GPS technology and facial recognition, this highly differentiated TLM mobile app puts time & attendance and self-service capabilities directly in the hands of employees, literally, via their mobile devices. New customers include Goodwill of South Texas, Permian Regional Hospital and Innvision Shelter Network. Q2 Results · Revenue for the quarter was $6.3 million compared to $6.0 million in the previous quarter and $4.2 million in the second quarter 2012. · Non-GAAP revenue* for the quarter was $6.4 million compared to $6.2 million in the previous quarter and $4.2 million in the second quarter 2012. · Gross margin for the quarter was $4.8 compared to $4.2 in the previous quarter and $3.2 in the same quarter 2012. · EBITDA* excluding one-time items* for the quarter was approximately $1.15 million compared to $727,000 in the previous quarter and $838,000 in the second quarter of 2012. One-time items* in the quarter were approximately $228,000 down from $320,000 in the previous quarter and down from $427,000 in the second quarter of 2012, and were related to legal and professional fees, site consolidation related to the acquisition of Meeting Maker and other one-time expenses*. · Recurring revenue as a percent of total revenue was 78% for the quarter as compared to 79% for the previous quarter and 70% in the second quarter of 2012. · Cloud SaaS-based revenue for the quarter increased to $3.1 million up $72,000 and 2.4% over the previous quarter and up $163,000, or 8.0% over the second quarter of 2012, excluding PeopleCube. · Cloud SaaS-based bookings for the quarter decreased by 10% from the previous quarter and increased by 20% from the second quarter of 2012, excluding PeopleCube. Management Commentary Pat Goepel, Chief Executive Officer of Asure Software commented, “We are pleased with our performance in the second quarter. Asure Software continues to execute on our key business strategies, with an integrated focus across all areas of the business from sales and account management to marketing and product development. SaaS-based recurring revenue increased for the quarter.While overall bookings increased this quarter over the previous quarter, we did see a decrease in SaaS-based bookings. We see our customer demand still being split between traditional On Premise solutions versus more leading edge On Demand solutions. We believe the market will continue to shift to SaaS-based solutions, but not at the rate we originally planned. As such, we have lowered our annual revenue and annual EBITDA guidance.We are still confident in our progress.Our “Land & Expand” sales strategy continues to prove successful with several expanded contracts and strategic opportunities. Additionally, our UK and EMEA-based initiatives saw significant success in the second quarter both in new sales as well as expanded partnership opportunities.Staying focused on the business strategy and following through with solid execution has been and will continue to be critical to our success.” Jennifer Crow, Asure’s Chief Financial Officer added, “We executed on our plan to bolster stockholders’ equity and raised $3.5 million in cash in the second quarter by selling shares pursuant to our Form S-3. With part of the proceeds, we reduced our short-term liabilities and paid down $2.0 million of our Senior Notes Payable with our primary debt lender.The equity raise and increased cash flow from operations have strengthened our overall financial position and allow us to enter the second half of the year with cash on hand of $3.5 million.” Please see below for details around Asure’s financial results. Company Outlook Q3 13 FY 13 Revenue $
